Appeals from decisions of the Workmen’s Compensation Board which determined that claimant’s injuries arose out of and in the course of employment. The claimant, while parking his automobile on Myrtle Avenue in the vicinity of his place of employment, sustained injuries when knocked down as the result of his being struck by an automobile driven on the sidewalk by a tenant of the building where claimant was employed. The. same tenant had previously attacked the claimant, of which the employer had knowledge. The board stated that the assault was witnessed by two housing policemen who intervened to prevent further injuries. On September 8, 1971 the board found “that the accident occurred on the employer’s premises and that the accident arose out of and in the course of employment”. On January 10, 1972 by a supplemental decision the board amended its prior decision, to include additional findings “that claimant had so closely approached the point of entering the employer’s premises as to come within the protection of the law, that employer assumed additional responsibility for placing claimant in a position to be assaulted by a person who appeared to be mentally unbalanced and who had previously manifested hostility toward claimant”. Matter,of Costa v. New York State Workmen’s Compensation Bd. (34 A D 2d 585) is not controlling here. More closely aligned to the present facts is Matter of Notowitz v. Rose Towel & Linen Supply Co. (36 A D 2d 543, affd. 29 N Y 2d 502) where the claimant, upon leaving his place of employment, was pursued and assaulted about one block distant from the premises of his employer.
*1008The record established no work connected reason for the Notowitz assault. The present board finding is two fold: that it happened near the employer’s premises and the employer had prior knowledge of a previous assault by the same person upon the claimant. Thus, the precinct of employment rule is not alone controlling. The issues upon which the board premised its amended findings were factual and within its province. Decisions affirmed, with costs to the Workmen’s Compensation Board. Herlihy, P. J., G-reenblott and Sweeney, JJ., concur; Reynolds, J., dissents and votes to reverse and dismiss the claim in the following memorandum. Staley, Jr., J., not voting.